LANE, J.
This is a case of the holder of an equitable interest in a town lot, seeking the aid of this court to compel the holder of the fee to convey to him on the ground of his superior equity. T. Gray, embarrassed for the debts of others, conveyed the lot to his father, a member of his family, and insolvent, and continued himself in the use and possession as before, until the property was sold upon an execution against him. That sale passed the possession to the purchaser, and the judgment debtor cannot gainsay the title so acquired; 18. John. 94. The will of William Gray gave his property *118in Pennsylvania to Thomas Gray, while it devised the property in Ohio to T. Gray's children. The transaction appears to us fraudulent and void; hut if it were not, it is admitted to have been volun118] *tary. This court will not interfere where the right is founded in fraud, nor in favor of, or against mere volunteers, or where the claim is unconscientious. 1 Mad. Ch. 324, 5, 6; 1 Vesey, 9, 275; 1 Atk. 10; 3 Atk. 399; 18 Vesey, 149. The complainants show no merits to induce the court to interfere. They are not purchasers, nor have they parted with anything to obtain this title; 1 O. 326.
The bill is dismissed.
[Levy on land — judgment debtor cannot dispute buyer’s title; Scott v. Douglass, 7 O. 1st pt. 227, 228.
Possession is a legal estate which passes by sale on execution; Canby v. Porter, 12 O. 79, 81.].